 Case 1:21-cv-02333-VM Document 27 Filed 04/15/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               4/15/2021
MATTEL, INC.,                    :
                                 :
                  Plaintiff,     :
                                 :                 21 Civ. 2333(VM)
          -against-              :                    ORDER
                                 :
THE ENTITIES DOING BUSINESS AS   :
UNICORN ELEMENT AT THE URL       :
UNICORNELEMENT.NET, et al.,      :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        Having   reviewed   the    parties’   submissions     regarding
Defendants’      opposition   to    the    Plaintiff’s     motion    for
attachment, (see Dkt No. 20; Attached Letter), it is hereby
        ORDERED that the parties shall confer and submit to the
Court     a   proposed   schedule    for    Defendants’     Opposition,
including any subsequent briefs that are anticipated and a
hearing on the order to show cause, by April 21, 2021, and it
is further
        ORDERED that the Temporary Restraining Order, (see Dkt.
No. 15), shall remain in effect until Plaintiff’s motion for
attachment is resolved.
SO ORDERED:

Dated:        New York, New York
              15 April 2021



                                           _______________________
                                           _ __
                                           __ ______
                                                   ___
                                                     _ ______
                                                            _______
                                                                 _____
                                                                    ___
                                                  Victor
                                                  Victor Marrero
                                                  Vi             ro
                                                                 ro
                                                      U.S.D.J.
                                                      U.
                                                      U..S.
                                                         S.
                                                         S.D.
                                                            D.J.
                                                            D.J.
                                                              J.
